Citation Nr: 1012502	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-29 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
death pension benefits in the amount of $33,959.00.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
November 1945.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 decision of a Committee on Waivers 
and Compromises (Committee) of the Department of Veteran's 
Affairs (VA) that denied the appellant's claim of 
entitlement to a waiver of the recovery of an overpayment of 
$33,959.00 in VA death pension benefits.


FINDINGS OF FACT

1.  In January 2007, VA obtained information showing that 
the appellant had been receiving income from the Social 
Security Administration.  Information later received from 
the Social Security Administration showed that such benefits 
had been paid since March 2002.  

2.  In May 2007, VA proposed to reduce the appellant's death 
pension benefits based upon evidence indicating that she had 
earned unreported income from the Social Security 
Administration since being awarded pension benefits.  She 
was advised that without proof to the contrary within 60 
days, her pension would terminate and an overpayment would 
result.  The appellant did not respond.

3.  On July 2, 2007, the RO reduced the appellant's death 
pension benefits, effective May 1, 2002, resulting in an 
overpayment of $33,959.00.

4.  On July 15, 2007, the Debt Management Center notified 
the appellant of the debt and of her right to request a 
waiver of the collection of the overpayment.  She was 
informed that a request for a waiver must be received by VA 
within 180 days of the notification of the debt.

5.  On June 23, 2008, the Debt Management Center received 
the appellant's initial request for a waiver of the 
collection of the overpayment, 345 days after the date the 
appellant was notified that she had a right to request a 
waiver of the collection of the overpayment.

6.  The appellant has not submitted any evidence indicating 
that she did not receive the July 15, 2007, notification of 
the debt and of her right to request a waiver of the 
collection of the overpayment.  In a statement received by 
VA on July 22, 2008, the appellant acknowledged that she had 
requested a waiver in correspondence dated on June 18, 2008.


CONCLUSIONS OF LAW

1.  An overpayment of VA death pension benefits in the 
calculated amount of $33,959.00 was properly created.  38 
U.S.C.A. §§ 1503, 1521, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.23, 3.271, 3.272 (2009).

2.  Waiver of recovery of the overpayment of death pension 
benefits in the amount of $33,959.00 is precluded by reason 
of the appellant's failure to file a timely request for a 
waiver of the collection of the indebtedness.  38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

These provisions, however, are not applicable to requests 
for waiver of recovery of overpayments.  Lueras v. Principi, 
18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 
132 (2002); 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Accordingly, the Board may proceed to issue a decision in 
this appeal without further consideration of the VCAA.

Waiver of Overpayment

The issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a 
request for waiver of the indebtedness.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  

As an initial matter, the Board notes that many of the 
documents pertaining to both the appellant's award of death 
pension benefits and the creation of her debt and request 
for a waiver of the collection of the overpayment of such 
benefits are not contained within the claims file.  All of 
the pertinent records, however, have been identified within 
the appellant's electronic record, and an accounting of 
these electronic records has been associated with the claims 
file, such that the Board may justly proceed with a decision 
in the appellant's claim.

The record reflects that the appellant has been in receipt 
of VA death pension benefits since at least May 2002.  
Neither her claim for such benefits, nor the decision 
awarding such benefits, however, is of record.  
Nevertheless, it is clear from documents contained within 
the claims file that the Veteran died in February 2002 and 
that the appellant informed VA of his death in May 2002.


According to electronic records and as stated in the 
September 2008 statement of the case, which is of record, 
information associated with the claims folder in January 
2007 indicated that the appellant was in receipt of benefits 
from the Social Security Administration.  Additional 
information received later showed that such benefits had 
been paid since March 2002.  

Because the appellant was awarded death pension benefits 
based upon her report of earning income within the 
established limits for receipt of nonservice-connected death 
pension benefits, the Board concludes that the overpayment 
was properly created because the appellant received benefits 
to which she was not legally entitled.  The remaining 
question before the Board is therefore whether a waiver of 
the collection of the overpayment may be granted.

A request for waiver of a debt other than for loan guaranty 
shall only be considered if made within 180 days following 
the date of a notice of the indebtedness to the debtor.  The 
180-day period may be extended if the individual requesting 
waiver demonstrated to the Chairperson of the Committee 
that, as a result of an error by either VA or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing, including forwarding.  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed 
from the date of the requester's actual receipt of the 
notice of indebtedness.  See 38 C.F.R. § 1.963(b); see also 
38 U.S.C.A. § 5302(a).

In May 2007, VA proposed to reduce the appellant's death 
pension benefits based upon evidence indicating that she had 
earned unreported income from the Social Security 
Administration since being awarded pension benefits.  She 
was advised that without proof to the contrary within 60 
days, her pension would terminate and an overpayment would 
result.  The appellant did not respond.

On July 2, 2007, the RO reduced the appellant's death 
pension benefits, effective May 1, 2002, resulting in an 
overpayment of $33,959.00.  On July 15, 2007, the Debt 
Management Center notified the appellant of the debt and of 
her right to request a waiver of the collection of the 
overpayment.  She was informed that a request for a waiver 
must be received by VA within 180 days of the notification 
of the debt.

On June 23, 2008, the Debt Management Center received the 
appellant's initial request for a waiver of the collection 
of the overpayment, 345 days after the date the appellant 
was notified that she had a right to request a waiver of the 
collection of the overpayment.

The appellant has not submitted any evidence indicating that 
she did not receive the July 15, 2007, notification of the 
debt and of her right to request a waiver of the collection 
of the overpayment.  In a statement received by VA on July 
22, 2008, the appellant stated that she had been trying to 
work with VA since she had first been notified of the debt.  
However, she acknowledged that she had requested a waiver in 
correspondence dated on June 18, 2008, and did not assert 
that she had made any earlier requests for a waiver.  

A copy of the July 15, 2007 letter notifying the appellant 
of the creation of the debt and of her right to request a 
waiver of the collection of the overpayment is of record.  
As noted above, the appellant has not asserted that the 
letter was not received or that she was unaware of the time 
limit for requesting a waiver.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties by properly handling claims submitted by claimants.  
The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary."  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).

The presumption of regularity cannot be rebutted unless the 
claimant alleges non-receipt of the communication at issue.  
Baxter v. Principi, 17 Vet. App. 407 (2004).

Because the evidence of record shows that the appellant's 
request for waiver of the overpayment was not received until 
June 23, 2008, more than 180 days subsequent to the July 15, 
2007 letter notifying her of the overpayment and informing 
her of her right to request a waiver, and the appellant has 
not alleged non-receipt of the July 15, 2007 letter, the 
appellant's request for waiver of overpayment is not timely, 
and must be denied as a matter of law.  Where the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant's request for a waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$33,959.00 was not timely, and the appeal is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


